 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR19-111 RSM

10          v.                                             DETENTION ORDER

11   LEOPOLDO ENRIQUE RIOS-DIAZ,

12                              Defendant.

13

14          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

15   based upon the factual findings and statement of reasons for detention set forth below, finds that

16   no condition or combination of conditions will reasonably assure the appearance of defendant as

17   required and the safety of other persons and the community.

18            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          1.      Defendant has a number of failure to appears; uses alias as well as different dates

20   of birth and social security numbers; and was a fugitive for six and a half years.

21          2.      Defendant has no stable employment nor a stable living situation.

22          3.      Defendant provided no information regarding a passport and therefore the Court

23   did not have information regarding his ability to travel outside the jurisdiction.




     DETENTION ORDER - 1
 1          4.      Defendant has a criminal history that reflects some domestic violence and

 2   assaultive conduct.

 3          5.      Accordingly, the Court finds that Defendant poses a risk of nonappearance and a

 4   risk of danger. There does not appear to be any condition or combination of conditions that will

 5   reasonably assure the Defendant’s appearance at future court hearings while addressing the

 6   danger to other persons or the community.

 7   IT IS THEREFORE ORDERED:

 8          1.      Defendant shall be detained pending trial, and committed to the custody of the

 9   Attorney General for confinement in a correction facility separate, to the extent practicable, from

10   persons awaiting or serving sentences or being held in custody pending appeal;

11          2.      Defendant shall be afforded reasonable opportunity for private consultation with

12   counsel;

13          3.      On order of the United States or on request of an attorney for the Government, the

14   person in charge of the corrections facility in which defendant is confined shall deliver the

15   Defendant to a United States marshal for the purpose of an appearance in connection with a court

16   proceeding; and

17          4.      The Clerk shall direct copies of this order to counsel for the United States, to

18   counsel for the Defendant, to the United States Marshal, and to the United States Probation

19   Services Officer.

20          Dated this 17th day of June, 2019.

21


                                                           A
22

23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge



     DETENTION ORDER - 2
